       Case: 1:19-cv-02958-DCN Doc #: 20 Filed: 06/01/20 1 of 1. PageID #: 55




                    UNITED STATES DISTRICT COURT
                         Northern District of Ohio
MARIO MALONE                     )
                                 )       Case No. 1:19-cv-02958-DCN
         Plaintiff,              )
                                 )
     v.                          )       JUDGE DONALD C. NUGENT
                                 )
ANCHOR TOOL & DIE CO.            )
                                 )
         Defendant.              )


        The parties, by and through undersigned counsel, hereby stipulate and provide notice to

the Court and all parties that this matter has been dismissed, with prejudice. Parties to bear their

own attorneys’ fees and costs.

Dated: June 1, 2020


 THE SPITZ LAW FIRM, LLC                           BAKER & HOSTETLER LLP

 s/Stephan I. Voudris*                             s/Carrie Valdez
 Stephan I . Voudris (0055795)                     Jeffrey R. Vlasek (0082771)
 VOUDRIS LAW LLC                                   Carrie Valdez (0094004)
 8401 Chagrin Road, Suite 8                        BAKER & HOSTETLER LLP
 Chagrin Falls, OH 44023                           Key Tower
 Phone: (440) 543-0670                             127 Public Square, Suite 2000
 Fax: (440) 543-0721 – Fax                         Cleveland, Ohio 44114-1214
 Email: svoudris@voudrislaw.com                    Phone: (216) 861-7547
 * Approved via email                              Fax: (216) 696-0740
                                                   Email: jvlasek@bakerlaw.com
 Counsel for Plaintiff                                    cvaldez@bakerlaw.com

                                                   Counsel for Defendant


                                                      IT IS SO ORDERED.
                                                      /s/ Donald C. Nugent 6/1/2020
                                                      United States District Judge
